Deutsche Investment Management Americas Inc. One Beacon Street Boston, MA02108 June 19, 2015 Securities and Exchange Commission treet, N.E. Washington, DC20549 Attn: Ms. Marianne Dobelbower RE:Withdrawal of Registration Statement on Form N-14 of Deutsche Target Date Series (the “Registrant”) (File Nos. 333-205061; 811-08606) (CIK: 0000926425) Ladies and Gentlemen: In accordance with Rule 477 under the Securities Act of 1933, as amended, the Registrant hereby respectfully requests the withdrawal of the Registrant’s Registration Statement on Form N-14, File No. 333-205061, originally filed on June 18, 2015 (the “N-14 Registration Statement”) (accession number: 0000088053-15-000640).The Registrant seeks to withdraw the N-14 Registration Statement because it was filed in error under the wrong submission type.No securities were sold in connection with the N-14 Registration Statement.The same document was subsequently filed as Form N-14/A to a previous filing on Form N-14. Please direct any comments or questions on this filing to Laura McCollum at (617) 295-3681 or to the undersigned at (617) 295-2572. Very truly yours, /s/John Millette John Millette Secretary
